Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 April 2021 was filed and is being considered by the examiner.
Allowable Subject Matter
Claims 1-18 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-17 is the inclusion of a method for monitoring a pump arranged in a flow path that includes steps of: detecting at least one status point formed from a tempering energy supplied to the tempering element and an element temperature corresponding to a temperature slope of the tempering element; and determining whether the at least one status point is situated in a hazard range located outside of a normal status range, wherein the at least one status point being situated in the hazard range is indicative of a lifespan of the pump being limited.  It is these steps found in the claims, as they are claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claim 18 is the inclusion of the limitations of an ink printing apparatus that includes a processor configured to regulate a temperature of the ink using a tempering element during operation of the pump, wherein regulation of the temperature includes: detecting at least one status point formed from a tempering energy supplied to the tempering element and an element temperature corresponding to a temperature slope of the tempering element; and determining whether the at least one status point is situated in a hazard range located outside of a normal status range, wherein the at least one status point being situated in the hazard range is indicative of a lifespan of the pump being limited.  It is these limitations found in the claims, as they are claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bayyouk et al (US 10,969,375) disclose a monitoring apparatus to monitor lubricant in a hydraulic fracturing pump system, and includes a gateway and one or more sensors configured to be in communication with the gateway. The one or more sensors are configured to measure quality of the lubricant, a pressure of the lubricant, and a temperature of the lubricant. The gateway is configured to receive sensor data associated with the quality of the lubricant, the pressure of the lubricant, and the temperature of the lubricant.  Wetherill et al (US 10,466,135) disclose a system for determining a pump efficiency of a fluid pump that includes a fluid monitoring device and a fluid computing device. The fluid monitoring device is configured to monitor a characteristic of fluid flow at a first point and at a second point on a flow path of the fluid pump.  Tamminen et al (US 9,091,259) disclose a method and controller for operating pumps wherein each pump is modelled by a QH model indicating a high-efficiency region, a high-H region and a high-Q region and a rotational speed limit. A controller dynamically maintains a current set of operating pumps and controls their rotational speed (n).  Rogers (US 7,542,875) discloses performance parameters for a reciprocating pump including pulsation energy, temperature energy, solids, Miller number and chemical energy and the like are monitored and employed to at least periodically compute a total energy number over the operating life of the pump.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN H DO/Primary Examiner, Art Unit 2853